Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 12/01/2022 has been entered. Claims 1, 4-5, 14 and 21 have been amended. Claims  2-3, 6-8 and 19 have been canceled. Claims 1, 4-5, 9-18 and 20-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (CN 110114779 A) in view of Lo (US 20150324046 A1).
Regarding claim 21, Zeng (e.g., Figs. 1-6, Fig. 1 is reproduced for reference) discloses a display device (foldable display device 10), comprising: a first display panel (1st display panel) that is not bent or folded for displaying a first image in a front direction of the display device; a second display panel (2nd display panel) that is capable of being bent or folded attached to the first display panel (1st display panel) and displaying a second image in a rear direction of the display device; and a fingerprint sensor (fingerprint sensor 130) disposed between the first display panel (1st display panel) and the second display panel (2nd display panel) and detecting light passing through the first display panel or light passing through the second display panel (e.g., Figs. 1-3). 

    PNG
    media_image1.png
    600
    765
    media_image1.png
    Greyscale

Zeng discloses the second display panel (2nd display panel) that is capable of being bent or folded attached to the first display panel (1st display panel) that is not bent or folded. Zeng does not disclose the second display panel attached through an adhesion member to the first display panel. However, Lo (e.g., Figs. 1A-1D) discloses a foldable display device similar to that disclosed by Zeng, comprising: a first display panel (display panel 104) that is not bent or folded for displaying a first image in a front direction of the display device; a second display panel (display panel 105) that is capable of being bent or folded attached through an adhesion member (adhesive member 103) to the first display panel (display panel 104) and displaying a second image in a rear direction of the display device. Since Zeng also discloses an adhesive member 221 attached both the 1st display panel and the 2nd display panel, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lo to the foldable display device of Zeng or incorporate the fingerprint sensor as taught by Zeng to the foldable display device of Lo. The combination/motivation would be to provide a foldable display device including an optical fingerprint sensor.

Allowable Subject Matter
5.	Claims 1, 4-5, 9-18, and 20 are allowed. Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Regarding claim 21, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Zeng (CN 110114779 A) and Lo (US 20150324046 A1) has been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691